                                            Case 3:20-cv-00385-SI Document 26 Filed 10/20/20 Page 1 of 7




                                   1

                                   2

                                   3

                                   4                                      UNITED STATES DISTRICT COURT

                                   5                                     NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     DOLLENE JONES,                                        Case No. 20-cv-00385-SI
                                   8                        Plaintiff,                         ORDER GRANTING DEFENDANTS'
                                                                                               MOTION TO DISMISS AMENDED
                                   9                 v.                                        COMPLAINT AND GRANTING
                                                                                               LEAVE TO AMEND; DENYING
                                  10     JEFFREY LEWIS, et al.,                                PLAINTIFF’S REQUEST FOR
                                                                                               APPOINTMENT OF COUNSEL;
                                  11                        Defendants.                        DENYING PLAINTIFF’S MOTION TO
                                                                                               COMPEL AS PREMATURE
                                  12
Northern District of California




                                                                                               Re: Dkt. Nos. 13, 15 & 25
 United States District Court




                                  13

                                  14

                                  15             Defendants’ motion to dismiss the amended complaint is scheduled for a hearing on

                                  16   November 6, 2020. Pursuant to Civil Local Rule 7-1(b), the Court determines that the matter is

                                  17   appropriate for resolution without oral argument and VACATES the hearing. For the reasons set
                                       forth below, the Court GRANTS defendants’ motion and GRANTS plaintiff leave to amend. The
                                  18
                                       Court also DENIES plaintiff’s request for appointment of counsel1 and DENIES plaintiff’s motion
                                  19
                                       to compel discovery as premature. If plaintiff is able to state a claim, the Court will hold a case
                                  20
                                       management conference and set a schedule for discovery.
                                  21

                                  22
                                                                                   BACKGROUND
                                  23
                                                 Plaintiff Dollene Jones, who is representing herself, filed this lawsuit on January 17, 2020,
                                  24
                                       and filed an amended complaint on June 22, 2020. The amended complaint alleges that plaintiff is
                                  25
                                       a former employee of AC Transit District and that she retired in 2010. The amended complaint
                                  26
                                  27

                                  28
                                                 1
                                                     Plaintiff’s request for appointment of counsel is attached to the amended complaint. Dkt.
                                       No. 13.
                                            Case 3:20-cv-00385-SI Document 26 Filed 10/20/20 Page 2 of 7




                                   1   names four individual defendants (Jeffrey Lewis, Davis Riemer, Hugo Wildmann, and Curtis Lim),

                                   2   all of whom are alleged to be members of the AC Transit Retirement Board.

                                   3          The amended complaint states that plaintiff is Black, female and a lesbian, and that she has

                                   4   been discriminated against on account of her race, color and gender/sex. First Amended Compl.

                                   5   Sections 3 & 4. Plaintiff alleges that defendants discriminated against her by temporarily “holding

                                   6   back” a portion of her retirement benefits because plaintiff had previously registered two different

                                   7   same-sex domestic partnerships with the AC Transit Employees’ Retirement System, despite the

                                   8   fact that she provided “proof from the Secretary of State of California . . . that showed she was not

                                   9   declared domestic partnered with anyone.” Id. at Section 2.2 Plaintiff alleges that it “took 4 or 5

                                  10   months” to receive the amount that had been withheld, and that she is the “only lesbian pensioner

                                  11   to have (2) holdbacks.” Id. at Section 3. The amended complaint mentions a June 20, 2019 meeting

                                  12   of the AC Retirement Benefits Board at which defendant Reimer spoke about his “morals,” although
Northern District of California
 United States District Court




                                  13   the complaint does not specify what Reimer said. Id. Plaintiff also alleges that the “benefit

                                  14   calculations starting with part-time hours and adjusted pension start date are off.” Id.

                                  15          The amended complaint alleges claims under Title VII of the Civil Rights Act of 1964, the

                                  16   Employment Retirement Income Security Act (“ERISA”), 29 U.S.C. § 1140 et seq., and state law

                                  17   claims for intentional infliction of emotional distress and the California Fair Employment and

                                  18   Housing Act. Defendants have moved to dismiss all claims alleged in the amended complaint.3

                                  19

                                  20          2
                                                Plaintiff has attached an April 19, 2019 letter from defendant Lim to plaintiff in which Mr.
                                  21   Lim states, “When you retired . . . , I explained to you that we would hold back a portion of your
                                       pension due to your separation from your ex-domestic partners, Michele Reid and Tracey Rock.
                                  22   You have been receiving a monthly pension benefit of $1,708 per month. This retirement benefit
                                       was calculated based on the information provided to us of the estimated time you and Michele, as
                                  23   well as Tracey were together. . . .” As noted in the complaint, plaintiff eventually received the
                                       withheld amounts.
                                  24          3
                                                  Defendants attached various documents to the motion to dismiss. Defendants did not seek
                                  25   judicial notice of these documents. In the event plaintiff amends the complaint and defendants file
                                       another motion to dismiss, the Court advises defendants of the following: As a general rule, the
                                  26   Court may not consider materials beyond the pleadings when ruling on a Rule 12(b)(6) motion. Lee
                                       v. City of Los Angeles, 250 F.3d 668, 688-89 (9th Cir. 2001). However, the Court may take judicial
                                  27   notice of some public records, including the ‘records and reports of administrative bodies.’” United
                                       States v. Ritchie, 342 F.3d 903, 909 (9th Cir. 2003) (citing Interstate Nat. Gas Co. v. S. Cal. Gas
                                  28   Co., 209 F.2d 380, 385 (9th Cir. 1953)). The Court may not take judicial notice of facts in the public
                                       record that are subject to reasonable dispute. Lee, 250 F.3d at 690.
                                                                                         2
                                            Case 3:20-cv-00385-SI Document 26 Filed 10/20/20 Page 3 of 7




                                   1                                           LEGAL STANDARD

                                   2           Under Federal Rule of Civil Procedure 12(b)(6), a district court must dismiss a complaint if

                                   3   it fails to state a claim upon which relief can be granted. To survive a Rule 12(b)(6) motion to

                                   4   dismiss, the plaintiff must allege “enough facts to state a claim to relief that is plausible on its face.”

                                   5   Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570 (2007). This “facial plausibility” standard requires

                                   6   the plaintiff to allege facts that add up to “more than a sheer possibility that a defendant has acted

                                   7   unlawfully.” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009). While courts do not require “heightened

                                   8   fact pleading of specifics,” a plaintiff must allege facts sufficient to “raise a right to relief above the

                                   9   speculative level.” Twombly, 550 U.S. at 544, 555. While a court deciding a motion to dismiss

                                  10   must take a complaint’s well-pleaded factual allegations as true, it also must determine, relying on

                                  11   its “judicial experience and common sense,” whether those allegations amount to a “plausible”

                                  12   claim. Iqbal, 556 U.S. at 664.
Northern District of California
 United States District Court




                                  13           If the Court dismisses the complaint, it must then decide whether to grant leave to amend.

                                  14   The Ninth Circuit has “repeatedly held that a district court should grant leave to amend even if no

                                  15   request to amend the pleading was made, unless it determines that the pleading could not possibly

                                  16   be cured by the allegation of other facts.” Lopez v. Smith, 203 F.3d 1122, 1130 (9th Cir. 2000)

                                  17   (citations and internal quotation marks omitted).

                                  18
                                  19                                                DISCUSSION

                                  20   I.      Title VII
                                  21           Defendants move to dismiss plaintiff’s Title VII claim on several grounds. Defendants

                                  22   contend that plaintiff has not shown that she has exhausted her administrative remedies with respect

                                  23   to her Title VII claim and thus that the Court lacks subject matter jurisdiction. Defendants note that

                                  24   the “Right to Sue” letter from the Equal Employment Opportunity Commission (“EEOC”) that

                                  25   plaintiff attached to her amended complaint refers to “AC Transit” as the respondent, and does not

                                  26   mention any of the individual defendants. Defendants also assert that AC Transit is a separate legal

                                  27   entity from the AC Transit Retirement Board, and that the complaint does not allege that the

                                  28   individual defendants are agents of AC Transit. Further, defendants assert that the Right to Sue
                                                                                           3
                                            Case 3:20-cv-00385-SI Document 26 Filed 10/20/20 Page 4 of 7




                                   1   letter does not contain any information about the substance of the charge that plaintiff filed with the

                                   2   EEOC, and thus that it is not clear whether plaintiff has exhausted her administrative remedies with

                                   3   respect to her claims about payment of her retirement benefits. Defendants also contend that the

                                   4   amended complaint does not state a claim for discrimination under Title VII because plaintiff does

                                   5   not allege that defendants intentionally discriminated against her on account of a protected

                                   6   characteristic.

                                   7           As an initial matter, although defendants frame the exhaustion argument as jurisdictional,

                                   8   the Supreme Court has recently held that “Title VII’s charge-filing requirement is a processing rule,

                                   9   albeit a mandatory one, not a jurisdictional prescription delineating the adjudicatory authority of

                                  10   courts.” Fort Bend Cty. v. Davis, 139 S. Ct. 1843, 1851 (2019). Nevertheless, plaintiff must allege

                                  11   compliance with this mandatory processing rule in order to state a claim on which relief may be

                                  12   granted. See Williams v. Wolf, No. 19-CV-00652-JCS, 2019 WL 6311381, at *6 (N.D. Cal. Nov.
Northern District of California
 United States District Court




                                  13   25, 2019). In order to satisfy this requirement, the allegations of plaintiff’s complaint must be “like

                                  14   or reasonably related to the allegations” in the administrative complaint submitted to the EEOC,

                                  15   such that they would fall within “the scope of an EEOC investigation which [could] reasonably be

                                  16   expected to grow out of the [administrative] charge of discrimination.” Sosa v. Hiraoka, 920 F.2d

                                  17   1451, 1456 (9th Cir. 1990) (citations, internal quotation marks, and emphasis omitted); see also

                                  18   Vasquez v. County of Los Angeles, 349 F.3d 634, 644 (9th Cir. 2003) (holding that a court may

                                  19   consider “all claims of discrimination that fall within the scope of the EEOC’s actual investigation

                                  20   or an EEOC investigation that could reasonably be expected to grow out of the charge.”).

                                  21           The Court is unable to determine whether plaintiff has satisfied the mandatory claims

                                  22   processing rule because plaintiff did not attach the administrative charge to her complaint. If

                                  23   plaintiff amends the Title VII claim, plaintiff shall attach the charge to the amended complaint. In

                                  24   addition, the Court notes that the amended complaint seeks damages against the individual

                                  25   defendants. However, the Ninth Circuit has held that individual supervisors cannot be held liable

                                  26   under Title VII. See Miller v. Maxwell’s Int’l, Inc., 991 F.2d 583, 589 (9th Cir. 1993) (holding

                                  27   Congress imposed liability only on employers under Title VII and the ADEA, not individuals); see

                                  28   also Pink v. Modoc Indian Health Project, Inc., 157 F.3d 1185, 1189 (9th Cir. 1998) (“[C]ivil
                                                                                         4
                                            Case 3:20-cv-00385-SI Document 26 Filed 10/20/20 Page 5 of 7




                                   1   liability for employment discrimination does not extend to individual agents of the employer who

                                   2   committed the violations, even if that agent is a supervisory employee.”). 4

                                   3          With regard to the merits of the Title VII claim, the Court agrees with defendants that

                                   4   plaintiff has not alleged that defendants intentionally discriminated against her on account of her

                                   5   race, color or sex/gender. “Disparate treatment occurs ‘where an employer has treated a particular

                                   6   person less favorably than others because of a protected trait.’” Ricci v. DeStefano, 557 U.S. 557,

                                   7   577 (2009) (internal quotation marks and alterations omitted). “A disparate-treatment plaintiff must

                                   8   establish that the defendant had a discriminatory intent or motive for taking a job-related action.”

                                   9   Id. (internal quotation marks omitted). “A discriminatory motive may be established by the

                                  10   employer’s informal decisionmaking or ‘a formal, facially discriminatory policy,’ but ‘liability

                                  11   depends on whether the protected trait . . . actually motivated the employer’s decision.’” Wood v.

                                  12   City of San Diego, 678 F.3d 1075, 1081 (9th Cir. 2012) (quoting Hazen Paper Co. v. Biggins, 507
Northern District of California
 United States District Court




                                  13   U.S. 604, 610 (1993)). “It is insufficient for a plaintiff alleging discrimination under the disparate

                                  14   treatment theory to show the employer was merely aware of the adverse consequences the policy

                                  15   would have on a protected group.” Am. Fed'n of State, Cnty., & Mun. Emps. v. Washington, 770

                                  16   F.2d 1401, 1405 (9th Cir.1985).

                                  17          The amended complaint does not contain any allegations that plaintiff was treated differently

                                  18   because she is Black or female. The amended complaint does allege that defendants temporarily

                                  19   held back a portion of her retirement benefits because plaintiff had previously registered two same-

                                  20   sex domestic partners, thus suggesting that plaintiff believes that she was discriminated against on

                                  21   account of sexual orientation. However, plaintiff does not allege that defendants withheld her

                                  22   retirement benefits because she is a lesbian. Instead, the amended complaint and the materials

                                  23   attached thereto indicate that the amounts were initially withheld because plaintiff had registered

                                  24   two domestic partners; a policy regarding treatment of domestic partners with regard to retirement

                                  25   benefits is a facially neutral policy. “Where, as here, a plaintiff is challenging a facially neutral

                                  26
                                  27          4
                                                 In addition, the Court notes that plaintiff alleges that she formerly worked for AC Transit,
                                  28   not AC Transit Retirement System, and thus the individual defendants did not supervise plaintiff.
                                       Rather, the individual defendants are alleged to be members of the Retirement Board.
                                                                                           5
                                              Case 3:20-cv-00385-SI Document 26 Filed 10/20/20 Page 6 of 7




                                   1   policy, there must be a specific allegation of discriminatory intent.” Wood, 678 F.3d at 1081

                                   2   (affirming dismissal of disparate treatment claim under Title VII where plaintiff alleged that facially

                                   3   neutral surviving spouse retirement benefit discriminated against women based on the theory that in

                                   4   the aggregate, the defendant paid more to married retirees who selected surviving spouse benefits

                                   5   than to single retirees, and male employees were more likely to be married).

                                   6           Accordingly, the Court GRANTS defendants’ motion to dismiss plaintiff’s Title VII claim.

                                   7   If plaintiff amends this claim, in addition to attaching her EEOC charge, plaintiff shall specifically

                                   8   allege how defendants intentionally discriminated against her on the basis of a protected

                                   9   characteristic.

                                  10

                                  11   II.     ERISA
                                  12           Although somewhat unclear, it appears that plaintiff’s ERISA claim is based on her
Northern District of California
 United States District Court




                                  13   allegation that defendants have miscalculated her retirement benefits by not giving her credit for

                                  14   part-time hours and using an incorrect pension start date. Defendants assert that “[t]he A.C. Transit

                                  15   District Retirement Plan is not regulated by or subject to ERISA. As a Plan providing retirement

                                  16   benefits to public employees of a governmental District of the State of California this Plan is

                                  17   regulated by Section 17 of Article XVI, of the California Constitution.” Defs’ Mtn. at 15. Plaintiff’s

                                  18   opposition does not address her ERISA claim, although the opposition continues to assert that

                                  19   plaintiff’s retirement benefits have been improperly calculated.

                                  20           Because plaintiff’s opposition does not address her ERISA claim, it is not clear whether

                                  21   plaintiff intends to pursue this claim. If plaintiff amends the complaint and wishes to pursue an

                                  22   ERISA claim, the amended complaint shall specifically allege how defendants have violated

                                  23   ERISA, including citing relevant portions of the statute. In the event plaintiff pursues an ERISA

                                  24   claim and defendants move to dismiss this claim, defendants shall cite authority for the proposition

                                  25   that the AC Transit Retirement Plan is not subject to ERISA.

                                  26
                                  27   III.    State law claims
                                  28           As it is unclear whether plaintiff can state a claim under federal law, the Court does not
                                                                                         6
                                            Case 3:20-cv-00385-SI Document 26 Filed 10/20/20 Page 7 of 7




                                   1   address defendants’ arguments in favor of dismissal of the state law claims. See generally Ove v.

                                   2   Gwinn, 264 F.3d 817, 826 (9th Cir. 2001) (“A court may decline to exercise supplemental

                                   3   jurisdiction over related state-law claims once it has ‘dismissed all claims over which it has original

                                   4   jurisdiction.’ 28 U.S.C. § 1367(c)(3).”

                                   5

                                   6                                             CONCLUSION

                                   7          For the foregoing reasons, the Court GRANTS defendants’ motion to dismiss and GRANTS

                                   8   plaintiff leave to amend. If plaintiff wishes to amend the complaint, she must do so no later than

                                   9   November 2, 2020. The Court encourages plaintiff to contact the Pro Se Help Desk at (415) 782-

                                  10   8982 to seek assistance with amending the complaint.

                                  11

                                  12          IT IS SO ORDERED.
Northern District of California
 United States District Court




                                  13

                                  14   Dated: October 20, 2020                       ______________________________________
                                                                                       SUSAN ILLSTON
                                  15                                                   United States District Judge
                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                         7
